DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference sign “/BL” described in paragraph [0014] is not shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference sign “/SL” shown in Figure 1 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-14 are objected to because of the following informalities:  

10. (Currently Amended) An apparatus comprising:
a memory die configured to receive write data from and to provide read data to a channel data bus having a plurality of signal lines; and
a logic die comprising a transmitter coupled to the channel data bus, the transmitter comprising a plurality of feed-forward equalizers (FFEs) each corresponding to a respective signal line of the plurality of signal lines of the channel data bus, wherein each of the plurality of FFEs is configured to spread pulse response energy across more than one symbol period based on crosstalk interference characteristics of the channel data bus to provide a respective filtered data signal.

12. (Currently Amended) The apparatus of claim 10, wherein each of the plurality of FFEs is configured to spread respective pulse response energy of the respective symbol of a respective data signal across more than one symbol period increases intersymbol interference on the respective filtered data signal.

14. (Currently Amended) The apparatus of claim 10, further comprising a second [[a]] emory die configured to receive second write data from and to provide second read data to a second channel data bus having a second plurality of signal lines connected to the logic device, wherein the logic device further comprises a second transmitter coupled to the second channel data bus configured to provide second write data to and receive second read data from [[a]] the second memory die, wherein the second transmitter comprising a second plurality of FFEs each corresponding to a respective signal line of the second plurality of signal lines of the channel data bus, wherein each of the second plurality of FFEs is configured to spread pulse response energy across more than one symbol period based on crosstalk interference characteristics of the second channel data bus to provide a respective filtered data signal, wherein the second transmitter is configured to transmit each of the respective filtered data signals to corresponding signal lines of the second plurality of signal lines of the channel bus.

Claims 11 and 13 both depend from claim 10, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 3 and 4, the term “the logic device” lacks antecedent basis; line 8, the term “the channel data bus” appears to read “the second channel data bus”; and lines 12-13, the term “the channel bus” also lacks antecedent basis, it is unclear whether it is referring to “the channel data bus” or “the second channel data bus”.
  
Allowable Subject Matter
Claims 1-9 and 15-20 are allowed.
Claims 10-14 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references cited in the PTO-892 relate to crosstalk cancellation of data transmissions transmitted from a transmitter to a receiver via a plurality of transmission lines. For example, Schenk (US 2003/0067996 A1) relates to a digital precoding filter for a transmission filter to minimize a crest factor of a signal output by the transmission filter. Kao et al. (the non-patent literature document) illustrates a communication system in Figure 6 comprising a transmitter including two feed forward filters (FFE1 and FFE2) configured according to a crosstalk interference or cancellation of two channels connected between the transmitter and two receiver circuits. However, the prior art references fail to show or teach that an FFE of a transmitter is configured to receive a data signal corresponding to a first signal line of a plurality of signal lines and to spread pulse response energy across more than one symbol period to provide a filtered data signal, as recited in the apparatus claims 1 and 10, and similar claim features recited in the method 15, including the D1 and D2 references cited in the PCT/US2021/039435 search report because the FFE filters discussed in the references are parts of receivers circuits, not parts of a transmitter circuit as recited in each of the independent claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632